        Case 2:21-cv-00199-LMA-DPC Document 32 Filed 07/27/21 Page 1 of 1




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF LOUISIANA


TIFFANIE TEDESCO                                                    CIVIL ACTION

VERSUS                                                                    No. 21-199

PEARSON EDUCATION, INC., ET AL                                          SECTION I



                                       ORDER

         Considering defendant Pearson Education, Inc.’s unopposed motion 1 to extend

the exhibit and witness lists deadline,

         IT IS ORDERED that the motion is GRANTED. The parties shall file exhibit

and witness lists no later than Friday, August 13, 2021.

         IT IS FURTHER ORDERED that the parties may adjust all discovery

deadlines by agreement; however, the motions deadlines, pre-trial conference date,

and trial date may only be modified by Court order.

         New Orleans, Louisiana, July 27, 2021.


                                          _______________________________________
                                                   LANCE M. AFRICK
                                          UNITED STATES DISTRICT JUDGE




1   R. Doc. No. 31.
